—Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered August 9, 1999, convicting defendant upon his plea of guilty of the crime of aggravated harassment of an employee by an inmate.
Defendant pleaded guilty to the crime of aggravated harassment of an employee by an inmate (see, Penal Law § 240.32) *729and was sentenced as a second felony offender in accordance with the plea agreement to a prison term of 2 to 4 years. Defense counsel seeks to be relieved of his assignment on the ground that there are no nonirivolous issues that can be raised on this appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.